                             IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CIVIL ACTION NO.: 3:20-cv-00314-KDB-DSC


 LIVINGSTON & HAVEN LLC, CLIFTON                     )
 VANN IV and THOMAS AUFIERO,                         )
                                                     )
           Plaintiffs,                               )
                                                     )
 v.                                                  )
                                                     )
 PHILIP J. MORIN III, FLORIO PERRUCCI                )
 STEINHARDT & FADER LLC, FLORIO                      )        PROTECTIVE ORDER
 PERRUCCI STEINHARDT & CAPPELLI                      )
 LLC, FLORIO PERRUCCI STEINHARDT                     )
 CAPPELLI TIPTON & TALOR LLC,                        )
 BRIAN R. TIPTON and TRAVELERS                       )
 CASUALTY AND SURETY COMPANY                         )
 OF AMERICA,                                         )
                                                     )
       Defendants.                                   )
 _____________________________________               )

         THIS MATTER is before the Court on “Plaintiffs’ Motion for Entry of Protective Order”

(document #47). Defendants have not responded to the Motion and the time for filing a response

has expired. Accordingly, the Motion is granted.

         Plaintiffs and Defendants are collectively referred to herein as the “Parties” and

individually each a “Party.”

         IT IS THEREFORE ORDERED AS FOLLOWS:

         1.       This Order is intended to provide a mechanism by which any Party may designate

otherwise discoverable information as confidential in order to afford it the protection provided by

this Order. Nothing herein shall be construed as requiring any Party to produce confidential

information that is otherwise protected from disclosure under the Federal Rules of Civil Procedure

or other applicable rules and law.

{00766754-1 }                                    1


        Case 3:20-cv-00314-KDB-DSC Document 51 Filed 01/19/21 Page 1 of 6
         2.     This Order governs the use of all produced documents, responses to interrogatories

or requests for admissions, deposition transcripts, deposition exhibits, documents produced by a

third party pursuant to subpoena, or any other information, documents, objects, or things which

have been or will be produced or received by any Party, witness or other third party during pre-

trial proceedings in this action pursuant to the Federal Rules of Civil Procedure, as well as any and

all copies, abstracts, digests, notes, and summaries thereof. These materials are collectively

referred to herein as “Discovery Materials.”

         3.     This Order is not intended to govern the use of Discovery Materials at any hearing

or at the trial of this action. A Party intending to file or publish Confidential Materials at a hearing

or trial shall first give at least five days advance notice to the other Parties. Questions regarding

the protection or use of Discovery Materials during a hearing or at trial will be presented to the

Court prior to or during such hearing or trial as each Party deems appropriate.

         4.     “Confidential Materials” means any Discovery Materials produced or disclosed by

any Party, witness, or other third party which are deemed by a Party in good faith to contain trade

secrets or other confidential, sensitive, or proprietary commercial, business, or personal

information. Such materials may be designated by a Party as “CONFIDENTIAL” in the manner

set forth below.

                a)     In the case of documents or other written materials, by affixing to the first

page of each such document, the word “CONFIDENTIAL” by label, stamp or other method which

will make that word reasonably conspicuous, or when that is not feasible, by notifying opposing

counsel in writing of such designation;

                b)     In the case of video tapes, audio tapes, or other magnetic media, by affixing

to the video tape, audio tape, or other magnetic media, or the case for said material, the word


{00766754-1 }                                      2


        Case 3:20-cv-00314-KDB-DSC Document 51 Filed 01/19/21 Page 2 of 6
“CONFIDENTIAL” by label, stamp, or other method which will make that word reasonably

conspicuous;

                 c)     Unless the Parties intend to designate all of the information contained within

a particular document or deposition testimony as Confidential Materials, counsel for that Party

should indicate in a clear fashion that portion of the document or testimony which is intended to

be so designated;

                 d)     Depositions may be designated Confidential by indicating that fact on the

record at the deposition or within ten business days of receipt of the initial transcript. Within twenty

business days of receipt of the initial deposition transcript, the designating Party shall advise the

court reporter and opposing counsel of the specific pages and lines in which Confidential

information appears. Those specific pages and lines shall be the only portions of the depositions

deemed to be Confidential. The court reporter shall supplement the transcript to mark the specific

pages and lines designated as CONFIDENTIAL and amend the cover page to reflect that these

specific designations have been made. Counsel for the opposing Party may have immediate access

to the deposition transcript, but prior to the page and line designations, shall treat the entire

transcript as Confidential, if so designated at the deposition or within ten days of receipt of the

initial transcript.

         5.      If a Party contends that any document has been erroneously designated as

Confidential, it shall nevertheless treat the document as Confidential unless and until it either (a)

obtains the designating Party’s written permission to do otherwise, or (b) identifies the specific

document and, upon a showing of some need or resulting prejudice, obtains an order of this Court

stating that the document is not confidential and shall not be given Confidential treatment. Nothing

in this Order shall constitute a waiver of any Party's right to object to the designation of a particular


{00766754-1 }                                      3


        Case 3:20-cv-00314-KDB-DSC Document 51 Filed 01/19/21 Page 3 of 6
document as Confidential.

         6.     Confidential Materials shall be disclosed only to following persons, except upon

the prior written consent of the designating Party or upon order of the Court:

                a)       This Court, including its staff and any jury selected in this case, under such

safeguards as are provided in this Order or as are required by this Court in the event any

Confidential Materials is to be used or introduced in connection with a hearing or at trial;

                b)       Present and subsequent in-house and outside counsel for the Parties to this

action, together with their paralegals and clerical employees actually working on the case at any

time;

                c)       Outside experts consulted or retained by counsel in connection with the

preparation for trial or trial of this action;

                d)       Potential witnesses whose access to Confidential Materials is deemed by

counsel for that Party to be appropriate to the prosecution or defense of this action. Disclosure of

Confidential Materials to such a person shall be confined to those materials deemed necessary by

counsel for that purpose;

                e)       Those officers or employees of a Party whose access to Confidential

Materials is deemed by counsel for that Party to be appropriate to the prosecution or defense of

this action. Disclosure of Confidential Materials to such a person shall be confined to those

materials deemed necessary by counsel for that purpose;

                f)       The individual Parties to this action; and

                g)       Authorized representatives of insurance companies providing coverage

and/or a defense to a Party.

         7.     It shall be the responsibility of counsel for each Party to this action to ensure that


{00766754-1 }                                      4


        Case 3:20-cv-00314-KDB-DSC Document 51 Filed 01/19/21 Page 4 of 6
individuals receiving Confidential Materials pursuant to this Order have been provided a copy of

this Order, have knowledge of the terms of this Order, and agree to be bound by them.

         8.     In the event that any additional persons become parties to this litigation, no such

additional party shall have access to the Confidential Materials until the party has executed and

filed with the Court a copy of this Protective Order, agreeing to be bound thereby.

         9.     Confidential Materials shall not be used for any purpose outside of this litigation;

such Confidential Materials shall not be disclosed except pursuant to the terms of this Protective

Order, and shall not be used in any action or proceeding other than this litigation between the

Parties without the written agreement of the Parties or without further order of this Court.

         10.    This Order shall be without prejudice to the right of any Party to oppose production

of any information on any grounds other than confidentiality or to bring before the Court at any

time the question whether any particular information is or is not in fact of a confidential nature as

contemplated by the provisions of this Order. No Party shall be deemed as a result of this Order or

any production pursuant to it to have waived any other right, defense or objection that otherwise

might be interposed in the litigation.

         11.    This Order does not prohibit any Party from withholding any documents or

information on the basis that such information or documents are not otherwise discoverable or of

a privileged nature and should not be produced or disclosed under any circumstance.

         12.    Inadvertent production of documents or information which should or might have

been designated “Confidential” without a “Confidential” designation shall not be deemed a waiver

in whole or in part of a Party's claims of confidentiality; provided that a Party who becomes aware

that its confidential documents or information have been inadvertently produced shall promptly

notify all other Parties in writing of that fact and shall make such “Confidential” designations as


{00766754-1 }                                    5


        Case 3:20-cv-00314-KDB-DSC Document 51 Filed 01/19/21 Page 5 of 6
may be appropriate under this Order at that time.

         13.    Nothing contained in this Order shall prevent disclosure or use of any Confidential

Materials in connection with the litigation of this case, so long as such disclosure or use is deemed

necessary in the judgment of counsel proposing to disclose or use such material for the prosecution

or defense of this action. In the event that a Party wishes to use information or documents

designated as confidential in any document, pleading or deposition transcript filed in this litigation,

such document, pleading or transcript (or the part thereof containing confidential material) shall

be filed under seal and maintained under seal by the Court, subject to further order. Provided that

any motion, memorandum, document or other paper filed with the Court is presumptively a public

document and any decision of the Court regarding whether to allow any filing to be made under

seal is subject to Local Rule 6.1 and applicable law.

         14.    At the completion of the above-styled lawsuit, the Parties shall, upon the request of

any Party, destroy all confidential documents and copies thereof obtained during pre-trial

discovery and proceedings. In the alternative, upon the request of any Party and with costs borne

by that Party, all Parties shall return all confidential documents and copies thereof obtained through

a production request to any such producing Party.

         15.    The ultimate disposition of the protected materials shall be subject to a final order

of this Court upon completion of the litigation.

         SO ORDERED.
                               Signed: January 19, 2021




{00766754-1 }                                      6


        Case 3:20-cv-00314-KDB-DSC Document 51 Filed 01/19/21 Page 6 of 6
